Case 4:19-cv-08444-JST Document 1-1 Filed 12/30/19 Page 1 of 12




           Exhibit “A”
12/3/2019                 Case 4:19-cv-08444-JST          Document
                                        Business Search - Business Entities -1-1
                                                                             BusinessFiled  12/30/19
                                                                                      Programs                Pageof State
                                                                                               | California Secretary 2 of 12

Alex Padilla
California Secretary of State


                Business Search - Entity Detail

      The California Business Search is updated daily and reﬂects work processed through Monday, December 2, 2019. Please refer
      to document Processing Times for the received dates of ﬁlings currently being processed. The data provided is not a complete
      or certiﬁed record of an entity. Not all images are available online.

      201313510058                    TESLA MOTORS CLUB LLC
      Registration Date:                                                      04/18/2013
      Jurisdiction:                                                           CALIFORNIA
      Entity Type:                                                            DOMESTIC
      Status:                                                                 ACTIVE
      Agent for Service of Process:                                           CALIFORNIA CORPORATE AGENTS, INC.
                                                                              (C3035398)
                                                                              To ﬁnd the most current California registered Corporate
                                                                              Agent for Service of Process address and authorized
                                                                              employee(s) information, click the link above and then select
                                                                              the most current 1505 Certiﬁcate.

      Entity Address:                                                         149 BEVERLY ST
                                                                              MOUNTAIN VIEW CA 94043
      Entity Mailing Address:                                                 211 HOPE ST #283
                                                                              MOUNTAIN VIEW CA 94042
      LLC Management                                                          Member Managed

      A Statement of Information is due EVERY ODD-NUMBERED year beginning ﬁve months before and through the end of April.


       Document Type                                                    File Date                                 PDF

       SI-NO CHANGE                                                     04/08/2019


       SI-COMPLETE                                                      04/01/2015


       REGISTRATION                                                     04/18/2013



      * Indicates the information is not contained in the California Secretary of State's database.

      Note: If the agent for service of process is a corporation, the address of the agent may be requested by ordering a status report.

               For information on checking or reserving a name, refer to Name Availability.
               If the image is not available online, for information on ordering a copy refer to Information Requests.
               For information on ordering certiﬁcates, status reports, certiﬁed copies of documents and copies of documents not
               currently available in the Business Search or to request a more extensive search for records, refer to Information
               Requests.
               For help with searching an entity name, refer to Search Tips.
               For descriptions of the various ﬁelds and status types, refer to Frequently Asked Questions.


         Modify Search                  New Search           Back to Search Results



https://businesssearch.sos.ca.gov/CBS/Detail                                                                                                  1/1
12/3/2019             Case 4:19-cv-08444-JST Document 1-1search
                                                   WHOIS     Filed
                                                                results12/30/19 Page 3 of 12




  Search the WHOIS Database
     Enter a domain name to search                                                                                         Search

  Private Registration             Local listings




      WHOIS search results
      Domain Name: TESLAMOTORSCLUB.COM
      Registry Domain ID: 549915801_DOMAIN_COM-VRSN
      Registrar WHOIS Server: whois.godaddy.com
      Registrar URL: http://www.godaddy.com
      Updated Date: 2013-06-20T23:29:15Z
      Creation Date: 2006-08-10T21:47:49Z
      Registrar Registration Expiration Date: 2022-08-10T21:47:49Z
      Registrar: GoDaddy.com, LLC
      Registrar IANA ID: 146
      Registrar Abuse Contact Email: abuse@godaddy.com
      Registrar Abuse Contact Phone: +1.4806242505
      Domain Status: clientTransferProhibited
      http://www.icann.org/epp#clientTransferProhibited
      Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
      Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
      Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
      Registry Registrant ID: Not Available From Registry
      Registrant Name: Daniel Sacks
      Registrant Organization: Tesla Motors Club LLC
      Registrant Street: 211 Hope St.
      Registrant Street: #283
      Registrant City: Mountain View
      Registrant State/Province: California
      Registrant Postal Code: 94042
      Registrant Country: US                                                                                           Contact Us

      Registrant Phone: +1.3109900232
https://www.godaddy.com/whois/results.aspx?domain=teslamotorsclub.com&recaptchaResponse=03AOLTBLSC5PxALAiRz5MnvUYD4b7hM_2rHKPX6ZnDDsAi…   1/6
12/3/2019             Case 4:19-cv-08444-JST Document 1-1search
                                                   WHOIS     Filed
                                                                results12/30/19 Page 4 of 12

      Registrant Phone Ext:
      Registrant Fax:
      Registrant Fax Ext:
      Registrant Email: daniel@teslamotorsclub.com
      Registry Admin ID: Not Available From Registry
      Admin Name: Daniel Sacks
      Admin Organization: Tesla Motors Club LLC
      Admin Street: 211 Hope St.
      Admin Street: #283
      Admin City: Mountain View
      Admin State/Province: California
      Admin Postal Code: 94042
      Admin Country: US
      Admin Phone: +1.3109900232
      Admin Phone Ext:
      Admin Fax:
      Admin Fax Ext:
      Admin Email: daniel@teslamotorsclub.com
      Registry Tech ID: Not Available From Registry
      Tech Name: Daniel Sacks
      Tech Organization: Tesla Motors Club LLC
      Tech Street: 211 Hope St.
      Tech Street: #283
      Tech City: Mountain View
      Tech State/Province: California
      Tech Postal Code: 94042
      Tech Country: US
      Tech Phone: +1.3109900232
      Tech Phone Ext:
      Tech Fax:
      Tech Fax Ext:
      Tech Email: daniel@teslamotorsclub.com
      Name Server: DANA.NS.CLOUDFLARE.COM
      Name Server: ERIC.NS.CLOUDFLARE.COM
      DNSSEC: unsigned
      URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
      >>> Last update of WHOIS database: 2019-12-04T01:00:00Z <<<

      For more information on Whois status codes, please visit
                                                                                                                       Contact Us
      https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

https://www.godaddy.com/whois/results.aspx?domain=teslamotorsclub.com&recaptchaResponse=03AOLTBLSC5PxALAiRz5MnvUYD4b7hM_2rHKPX6ZnDDsAi…   2/6
12/3/2019             Case 4:19-cv-08444-JST Document 1-1search
                                                   WHOIS     Filed
                                                                results12/30/19 Page 5 of 12



      Notes:

      IMPORTANT: Port43 will provide the ICANN-required minimum data set per
      ICANN Temporary Speciﬁcation, adopted 17 May 2018.
      Visit https://whois.godaddy.com to look up contact data for domains
      not covered by GDPR policy.


      The data contained in GoDaddy.com, LLC's WhoIs database,
      while believed by the company to be reliable, is provided "as is"
      with no guarantee or warranties regarding its accuracy. This
      information is provided for the sole purpose of assisting you
      in obtaining information about domain name registration records.
      Any use of this data for any other purpose is expressly forbidden without the prior written
      permission of GoDaddy.com, LLC. By submitting an inquiry,
      you agree to these terms of usage and limitations of warranty. In particular,
      you agree not to use this data to allow, enable, or otherwise make possible,
      dissemination or collection of this data, in part or in its entirety, for any
      purpose, such as the transmission of unsolicited advertising and
      and solicitations of any kind, including spam. You further agree
      not to use this data to enable high volume, automated or robotic electronic
      processes designed to collect or compile this data for any purpose,
      including mining this data for your own personal or commercial purposes.

      Please note: the registrant of the domain name is speciﬁed
      in the "registrant" section. In most cases, GoDaddy.com, LLC
      is not the registrant of domain names listed in this database.


      See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois




        Want to buy this domain?
        Get it with our Domain Broker Service.


            Go



                                                                                                                       Contact Us


https://www.godaddy.com/whois/results.aspx?domain=teslamotorsclub.com&recaptchaResponse=03AOLTBLSC5PxALAiRz5MnvUYD4b7hM_2rHKPX6ZnDDsAi…   3/6
12/3/2019             Case 4:19-cv-08444-JST Document 1-1search
                                                   WHOIS     Filed
                                                                results12/30/19 Page 6 of 12


        Is this your domain?
        Add hosting, email and more.


            Go




            Get our newsletter, join the community:

                 Email Address



                                                               SIGN UP




            We love taking your call.




       About GoDaddy
       About Us

       Newsroom

       Investor Relations

       Careers

       Corporate Responsibility

       GoDaddy Store

       Trust Center

       Legal

                                                                                                                       Contact Us


https://www.godaddy.com/whois/results.aspx?domain=teslamotorsclub.com&recaptchaResponse=03AOLTBLSC5PxALAiRz5MnvUYD4b7hM_2rHKPX6ZnDDsAi…   4/6
12/3/2019             Case 4:19-cv-08444-JST Document 1-1search
                                                   WHOIS     Filed
                                                                results12/30/19 Page 7 of 12


       Help Center
       Help Center

       Community

       GoDaddy Blog

       Contact Us

       Report Abuse




       Resources
       Webmail

       WHOIS

       GoDaddy Mobile App

       ICANN Conﬁrmation

       Designers & Developers

       Redeem Code

       Product Catalog

       Site Map

       Videos




       Partner Programs
       Afﬁliates

       Reseller Programs

       GoDaddy Pro




       Account
       My Account

       My Renewals
                                                                                                                       Contact Us
       Create Account

https://www.godaddy.com/whois/results.aspx?domain=teslamotorsclub.com&recaptchaResponse=03AOLTBLSC5PxALAiRz5MnvUYD4b7hM_2rHKPX6ZnDDsAi…   5/6
12/3/2019             Case 4:19-cv-08444-JST Document 1-1search
                                                   WHOIS     Filed
                                                                results12/30/19 Page 8 of 12




       Shopping
       Domains

       Websites

       WordPress

       Hosting

       Web Security

       Email & Ofﬁce

       Phone Numbers

       Promos




                                              United States - English                 USD




     Legal                         Privacy Policy                          Advertising Preferences                            Cookies


                         Copyright © 1999 - 2019 GoDaddy Operating Company, LLC. All Rights Reserved.


       Use of this Site is subject to express terms of use. By using this site, you signify that you agree to be bound by these
                                                       Universal Terms of Service.




                                                                                                                       Contact Us


https://www.godaddy.com/whois/results.aspx?domain=teslamotorsclub.com&recaptchaResponse=03AOLTBLSC5PxALAiRz5MnvUYD4b7hM_2rHKPX6ZnDDsAi…   6/6
Case 4:19-cv-08444-JST Document 1-1 Filed 12/30/19 Page 9 of 12




           Exhibit “B”
Case 4:19-cv-08444-JST Document 1-1 Filed 12/30/19 Page 10 of 12
Case 4:19-cv-08444-JST Document 1-1 Filed 12/30/19 Page 11 of 12




            Exhibit “C”
Case 4:19-cv-08444-JST Document 1-1 Filed 12/30/19 Page 12 of 12
